DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because the line spacing is uneven, making reading difficult. Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of a machine-readable storage medium that is clearly not limited to a non-transitory tangible medium.
The instant claims 8 and 15 recite “one or more computer-readable tangible storage medium”. The Specification paragraphs [0128] and [0129] provide examples of a computer readable storage medium, but they are open ended and as such the specification provides no special definition for “computer-readable tangible storage medium” that specifically excludes transitory media. 
According to MPEP § 2111, examiner is obligated to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Therefore, Examiner interprets the claimed machine-readable storage medium to include any type of medium which includes a carrier wave medium such as signals. Signals are directed to a non-statutory subject matter. Thus, claim 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Examiner suggests adding to the claim the term ‘non-transitory’ in front of “computer-readable tangible storage medium” to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tusch et al. (20210279475 A1 -hereinafter Tusch) in view of Chung (US20050222820A1 -hereinafter Chung).
	Regarding Claim 1, Tusch teaches a processor-implemented method for a smart environment (see [0277]; Tusch), the method comprising: 
analyzing a relative position of one or more objects in the smart environment (see [0001]; Tusch: “The field of the invention relates to computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments”. See [0872]; Tusch: “the position element of the array could be co-ordinates, unique room ids, or relative positions to specially chosen objects such as a cooker, a fridge, a remote control for the TV etc.”); 
analyzing a relative position of zero or more people in the smart environment (see [0001]; Tusch: “The field of the invention relates to computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments”. See [0345]; Tusch: “Metadata retains only the positions and movements of the people in the video clip including their gestures, postures and facing position and can also include further information such as facial recognition and identifiers for example.”); 
predicting one or more possible events based on the relative position of the one or more objects and the relative position of the zero or more people (see [0061]; Tusch: “The engine continuously monitors the motion of individuals in the scene and predicts their next location to enable reliable tracking even when the subject is temporarily lost or passes behind another object… The digital representation of a person is used to analyse, or enable the analysis of one or more of trajectory, pose, gesture and identity of that person and smart home devices can respond to and predict the person's intent and/or needs based on that analysis.” See [0316]; Tusch: “it finds an object in a given video frame, it looks for other related objects, groups them together, and then tracks them over time using predictive methods.”); 
However, Tusch does not explicitly teach: identifying a subset of events of the one or more possible events as negative risk events; calculating a risk assessment of each event of the subset of events; and based on the risk assessment of each event of the subset of events being greater than a threshold, implementing a risk mitigation strategy.
Chung from the same or similar field of endeavor teaches:
identifying a subset of events of the one or more possible events as negative risk events (see [0120]; Chung: ““event” is defined as change in the state of an input service, e.g. a sensor; “group” is defined as a collection of similar events which are regarded as forming a coherent set”. See [0121]; Chung: “The security-related event so detected is then mapped to a set of groups that contain that particular type of event, e.g. window being opened.”); 
calculating a risk assessment of each event of the subset of events (see [0120]; Chung: ““threat” is determined by reference to the amount and nature of security danger represented by an event, given the sequence and threat levels of previous events.” See [0132]; Chung: “The system will then calculate the threat level on the basis of (a) the threat level assigned to the threat-related event, taking into account the current event definitions; (b) the group containing such an event; (c) previous occurrences of events and threats, the time that has elapsed since occurrence of the last events/threats, and the order in which previous events occurred; and (d) other pre-defined logic algorithms (step 530).”); and 
based on the risk assessment of each event of the subset of events being greater than a threshold, implementing a risk mitigation strategy (see [0132]; Chung: “If, at any point of time, the current threat level exceeds a pre-set threshold threat level (step 534), alarm will be given and appropriate action will be taken (step 536)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tusch to include Chung’s features of identifying a subset of events of the one or more possible events as negative risk events; calculating a risk assessment of each event of the subset of events; and based on the risk assessment of each event of the subset of events being greater than a threshold, implementing a risk mitigation strategy. Doing so would avoid false alarms and provide a useful alternative to the public. (Chung, [0013]-[0015])

Regarding Claim 2, the combination of Tusch and Chung teaches all the limitations of claim 1 above, Tusch further teaches further comprising: 
analyzing a state of each of the one or more objects in the smart environment (see [0765]; Tusch: “the raw data that is produced by a smart camera sensor for tracking people and object movement and position.” See [0767]; Tusch: “here is detailed information about each object such as the attributes of its size, parameters used during detection, its coordinates, its angle (pitch, roll and yawl) various identifiers.”); and 
analyzing a state of each of the zero or more people in the smart environment (see [0765]; Tusch: “the raw data that is produced by a smart camera sensor for tracking people and object movement and position.” See [0037]; Tusch: “the computer vision system or engine can track one or more parameters relating to the trajectory, pose, gesture, and identity of people and the digital representation can then be a virtualised abstraction of that person, including metadata capturing those parameters; the virtualised abstraction is a machine readable description of the person or object that is suitable for data analysis”).

Regarding Claim 3, the combination of Tusch and Chung teaches all the limitations of claim 1 above, Chung further teaches wherein the risk mitigation strategy comprises notifying to a responsible adult (see [0132]; Chung: “an alarm bell will be activated to give audible alarm, or a telephone number will automatically be dialed for alerting the owner of the premises.” See [0139]; Chung: “intelligent actions upon penetration of security boundary, security triggers or fire threat, e.g. sounding alarms, notifying occupants via telephone or the Internet, or reporting to the police or fire station”).
The same motivation to combine Tusch and Chung set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 5, the combination of Tusch and Chung teaches all the limitations of claim 1 above, Tusch further teaches further comprising: one or more internet of things sensors inputting to the smart environment (see [0698]; Tusch:” The intelligent sensors enable real-time insight from consumer behaviour by detecting, tracking and analysing consumer behaviour.”).

Regarding Claim 7, the combination of Tusch and Chung teaches all the limitations of claim 1 above, Chung further teaches further comprising: 
calculating a severity of each event of the subset of events (see [0120]; Chung: ““threat” is determined by reference to the amount and nature of security danger represented by an event, given the sequence and threat levels of previous events.” See [0123]-[0124]; Chung: “As an example, the following Table 2 gives the hypothetical threat level assigned to a list of exemplary events detected by sensors of the security system.” See [0132]; Chung: “The system will then calculate the threat level on the basis of (a) the threat level assigned to the threat-related event, taking into account the current event definitions; (b) the group containing such an event; (c) previous occurrences of events and threats, the time that has elapsed since occurrence of the last events/threats, and the order in which previous events occurred; and (d) other pre-defined logic algorithms (step 530).”); and 
updating the risk assessment of each event of the subset of events based on the corresponding severity (see Abstract; Chung: “comparing the current threat level of the system with a predetermined threshold threat level”. See [0124]; Chung: “Let us assume that the system is set such that: a. an alarm will be sounded if, at any one point, the current threat level reaches at least 10; b. the current threat level will automatically fall by 10% with the passing of every 5 minutes in which no new event is detected by the system.” See [0132]; Chung: “The threat level so determined will be added to the then current threat level (step 532) to arrive at a new current threat level. If, at any point of time, the current threat level exceeds a pre-set threshold threat level (step 534), alarm will be given and appropriate action will be taken (step 536), e.g. an alarm bell will be activated to give audible alarm, or a telephone number will automatically be dialed for alerting the owner of the premises.”).
The same motivation to combine Tusch and Chung set forth for Claim 1 equally applies to Claim 7.

Regarding Claim 8, Tusch teaches a computer system for a smart environment, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (see [0287]; Chung): 
program instructions to analyze a relative position of one or more objects in the smart environment (see [0001]; Tusch: “The field of the invention relates to computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments”. See [0872]; Tusch: “the position element of the array could be co-ordinates, unique room ids, or relative positions to specially chosen objects such as a cooker, a fridge, a remote control for the TV etc.”); 
program instructions to analyze a relative position of zero or more people in the smart environment (see [0001]; Tusch: “The field of the invention relates to computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments”. See [0345]; Tusch: “Metadata retains only the positions and movements of the people in the video clip including their gestures, postures and facing position and can also include further information such as facial recognition and identifiers for example.”); 
program instructions to predict one or more possible events based on the relative position of the one or more objects and the relative position of the zero or more people (see [0061]; Tusch: “The engine continuously monitors the motion of individuals in the scene and predicts their next location to enable reliable tracking even when the subject is temporarily lost or passes behind another object… The digital representation of a person is used to analyse, or enable the analysis of one or more of trajectory, pose, gesture and identity of that person and smart home devices can respond to and predict the person's intent and/or needs based on that analysis.” See [0316]; Tusch: “it finds an object in a given video frame, it looks for other related objects, groups them together, and then tracks them over time using predictive methods.”); 
However, Tusch does not explicitly teach:
program instructions to identify a subset of events of the one or more possible events as negative risk events; 
program instructions to calculate a risk assessment for each event of the subset of events; and 
based on the risk assessment of each event of the subset of events being greater than a threshold, program instructions to implement a risk mitigation strategy.
Chung from the same or similar field of endeavor teaches:
program instructions to identify a subset of events of the one or more possible events as negative risk events (see [0120]; Chung: ““event” is defined as change in the state of an input service, e.g. a sensor; “group” is defined as a collection of similar events which are regarded as forming a coherent set”. See [0121]; Chung: “The security-related event so detected is then mapped to a set of groups that contain that particular type of event, e.g. window being opened.”); 
program instructions to calculate a risk assessment for each event of the subset of events (see [0120]; Chung: ““threat” is determined by reference to the amount and nature of security danger represented by an event, given the sequence and threat levels of previous events.” See [0132]; Chung: “The system will then calculate the threat level on the basis of (a) the threat level assigned to the threat-related event, taking into account the current event definitions; (b) the group containing such an event; (c) previous occurrences of events and threats, the time that has elapsed since occurrence of the last events/threats, and the order in which previous events occurred; and (d) other pre-defined logic algorithms (step 530).”); and 
based on the risk assessment of each event of the subset of events being greater than a threshold, program instructions to implement a risk mitigation strategy (see [0132]; Chung: “If, at any point of time, the current threat level exceeds a pre-set threshold threat level (step 534), alarm will be given and appropriate action will be taken (step 536)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tusch to include Chung’s features of identifying a subset of events of the one or more possible events as negative risk events; calculating a risk assessment of each event of the subset of events; and based on the risk assessment of each event of the subset of events being greater than a threshold, implementing a risk mitigation strategy. Doing so would avoid false alarms and provide a useful alternative to the public. (Chung, [0013]-[0015])

Regarding Claim 9, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 2.

Regarding Claim 10, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 3.

Regarding Claim 12, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 5.

Regarding Claim 14, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 7.

Regarding Claim 15, Tusch teaches a computer program product for a smart environment, the computer program product comprising: 
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising (see [0287]; Chung): 
program instructions to analyze a relative position of one or more objects in the smart environment (see [0001]; Tusch: “The field of the invention relates to computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments”. See [0872]; Tusch: “the position element of the array could be co-ordinates, unique room ids, or relative positions to specially chosen objects such as a cooker, a fridge, a remote control for the TV etc.”); 
program instructions to analyze a relative position of zero or more people in the smart environment (see [0001]; Tusch: “The field of the invention relates to computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments”. See [0345]; Tusch: “Metadata retains only the positions and movements of the people in the video clip including their gestures, postures and facing position and can also include further information such as facial recognition and identifiers for example.”); 
program instructions to predict one or more possible events based on the relative position of the one or more objects and the relative position of the zero or more people (see [0061]; Tusch: “The engine continuously monitors the motion of individuals in the scene and predicts their next location to enable reliable tracking even when the subject is temporarily lost or passes behind another object… The digital representation of a person is used to analyse, or enable the analysis of one or more of trajectory, pose, gesture and identity of that person and smart home devices can respond to and predict the person's intent and/or needs based on that analysis.” See [0316]; Tusch: “it finds an object in a given video frame, it looks for other related objects, groups them together, and then tracks them over time using predictive methods.”); 
However, Tusch does not explicitly teach:
program instructions to identify a subset of events of the one or more possible events as negative risk events; 
program instructions to calculate a risk assessment for each event of the subset of events; and 
based on the risk assessment of each event of the subset of events being greater than a threshold, program instructions to implement a risk mitigation strategy.
Chung from the same or similar field of endeavor teaches:
program instructions to identify a subset of events of the one or more possible events as negative risk events (see [0120]; Chung: ““event” is defined as change in the state of an input service, e.g. a sensor; “group” is defined as a collection of similar events which are regarded as forming a coherent set”. See [0121]; Chung: “The security-related event so detected is then mapped to a set of groups that contain that particular type of event, e.g. window being opened.”); 
program instructions to calculate a risk assessment for each event of the subset of events (see [0120]; Chung: ““threat” is determined by reference to the amount and nature of security danger represented by an event, given the sequence and threat levels of previous events.” See [0132]; Chung: “The system will then calculate the threat level on the basis of (a) the threat level assigned to the threat-related event, taking into account the current event definitions; (b) the group containing such an event; (c) previous occurrences of events and threats, the time that has elapsed since occurrence of the last events/threats, and the order in which previous events occurred; and (d) other pre-defined logic algorithms (step 530).”); and 
based on the risk assessment of each event of the subset of events being greater than a threshold, program instructions to implement a risk mitigation strategy (see [0132]; Chung: “If, at any point of time, the current threat level exceeds a pre-set threshold threat level (step 534), alarm will be given and appropriate action will be taken (step 536)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tusch to include Chung’s features of identifying a subset of events of the one or more possible events as negative risk events; calculating a risk assessment of each event of the subset of events; and based on the risk assessment of each event of the subset of events being greater than a threshold, implementing a risk mitigation strategy. Doing so would avoid false alarms and provide a useful alternative to the public. (Chung, [0013]-[0015])

Regarding Claim 16, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 2.

Regarding Claim 17, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 3.

Regarding Claim 19, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 5.

Regarding Claim 20, the limitations in this claim is taught by the combination of Tusch and Chung as discussed connection with claim 7.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tusch in view of Chung further in view of Bryant et al. (US 10102585 B1 -hereinafter Bryant).
Regarding Claim 4, the combination of Tusch and Chung teaches all the limitations of claim 1 above; however, it does not explicitly teach further comprising: inputting a corpus of knowledge to the smart environment.
Bryant from the same or similar field of endeavor teaches inputting a corpus of knowledge to the smart environment (see column 4, lines 48-54; Bryant: “The smart home controller may also receive data from an insurance provider (or other third party sources) that monitors potential risks to the property, such as inclement weather, crime patterns, recall data pertaining goods disposed on or proximate to the property and/or other risks.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tusch and Chung to include Bryant’s features of inputting a corpus of knowledge to the smart environment. Doing so would detect and alleviate the risk of home damage, personal property damage, insurance claims, and/or other risks. (Bryant, column 2)

Regarding Claim 11, the limitations in this claim is taught by the combination of Tusch, Chung, and Bryant as discussed connection with claim 4.

Regarding Claim 18, the limitations in this claim is taught by the combination of Tusch, Chung, and Bryant as discussed connection with claim 4.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tusch et al. (20210279475 A1 -hereinafter Tusch) in view of Chung further in view of Glickfield (US20150185713A1 -hereinafter Glickfield).
Regarding Claim 6, the combination of Tusch and Chung teaches all the limitations of claim 1 above; however, it does not explicitly teach further comprising: correlating each of the one or more objects to a corpus of knowledge.
Glickfield from the same or similar field of endeavor teaches correlating each of the one or more objects to a corpus of knowledge (see [0084]; Glickfield: “The state information characterizes a state (or state history) of an object in the IoT environment”. See [0086]; Glickfield: “Accordingly, state histories can also be used to refine the event-to-motion sequence correlations.” See [0089]; Glickfield: “the IOT controller would consult with the current state table and cross reference it with the history of state changes to identify the proper event to trigger.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tusch and Chung to include Glickfield’s features of correlating each of the one or more objects to a corpus of knowledge. Doing so would improve development for new “smart” services and reduce operational costs for enterprise facilities. (Glickfield, [0004])

Regarding Claim 13, the limitations in this claim is taught by the combination of Tusch, Chung, and Glickfield as discussed connection with claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 20190102047 A1) discloses determine a task to be performed in a smart work space and perform task modeling, wherein the task modeling includes determining one or more user interfaces involved with the task.
Bruck (US 20150097688 A1) discloses displaying hazard events and adjusting hazard detector settings on a mobile device includes a user interface executed on the mobile device, a hazard detector, and a computer server system communicatively coupled to the mobile device and hazard detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117